Exhibit (a)(1)(iii) NOTICE OF GUARANTEED DELIVERY FOR TENDER OF COMMON SHARES OF CLAYMORE DIVIDEND & INCOME FUND Pursuant to the Offer to Repurchase Dated December 1, 2009 This form, or one substantially equivalent hereto, must be used to accept the Offer (as defined below) if certificates representing common shares of beneficial interest, par value $0.01 per share (the “Common Shares”), of Claymore Dividend & Income Fund (the “Fund”) are not immediately available, if the procedure for book-entry transfer cannot be completed on a timely basis, or if time will not permit the Letter of Transmittal and all other required documents to be received by BNY Shareowner Services (the “Depositary”) at or before the Expiration Date. The “Expiration Date” of the Offer is 11:59 p.m., Eastern time, on January 4, 2010, unless the Fund, in its sole discretion, extends the period the Offer is open, in which case “Expiration Date” will be the time and date on which the Offer, as so extended by the Fund, expires. This form may be delivered by hand or overnight courier or mail to the Depositary at the appropriate address set forth below, must include a signature guarantee by an Eligible Institution (as defined in the Offer to Purchase), if required, and must be received by the Depositary on or before the Expiration Date. See Section 4, “Procedures for Tendering Common Shares for Repurchase” of the Offer to Repurchase dated December 1, 2009 (the “Offer to Repurchase”). The Depositary for the Offer is: BNY Mellon Shareowner Services By First Class Mail: BNY Mellon Shareowner Services Attn: Corporate Actions Dept., 27th Floor P.O. Box 3301 South Hackensack, NJ 07606 By Registered, Certified orExpress Mail, Overnight Courier or by Hand: BNY Mellon Shareowner Services Attn: Corporate Actions Dept., 27th Floor 480 Washington Boulevard Jersey City, NJ 07310 By
